United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4015
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Carlos Alberto Pool-Chan,                *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: April 19, 2006
                                  Filed: July 18, 2006
                                   ___________

Before LOKEN, Chief Judge, BOWMAN and BYE, Circuit Judges.
                             ___________

LOKEN, Chief Judge.

       Carlos Alberto Pool-Chan was arrested with fourteen other illegal aliens
traveling in a van on Interstate 80 in Cedar County, Iowa. He was carrying a bogus
social security card bearing a nine-digit social security number and the name Carlos
Pool. After a bench trial, Pool-Chan was convicted of possessing a counterfeit social
security card in violation of 18 U.S.C. § 1546(a), which provides that any person who
knowingly possesses a document “prescribed by statute or regulation . . . as evidence
of authorized . . . employment in the United States, knowing it to be forged,
counterfeited, altered, or falsely made,” is guilty of a felony. The district court1
sentenced him to 187 days in prison, equal to time already served, and two years of
supervised release. Pool-Chan appeals, arguing as he did to the district court that
possession of an unsigned counterfeit social security card does not violate § 1546(a).
Reviewing this issue of statutory construction de novo, we affirm. See United States
v. Kirchoff, 387 F.3d 748, 750 (8th Cir. 2004) (standard of review).

       At trial, the government introduced the unsigned social security card and a
stipulation of facts reciting that Pool-Chan, a citizen of Mexico, entered the United
States unlawfully on March 30, 2005 to find work, after being voluntarily removed
to Mexico seven times in the previous five years. When arrested on April 5, Pool-
Chan waived his Miranda rights and told the arresting agents that he bought the card
in Texas to use for employment purposes. Before resting, the government called
immigration special agent Eric Spalding who explained how he determined that the
social security card was counterfeit. Spalding also testified that this type of document
is used “to prove eligibility to work in the United States” and that he has seen an
unsigned social security card “accepted by an employer.”

       At the close of the evidence, Pool-Chan moved for judgment of acquittal on the
ground that an unsigned social security card is not evidence of authorized employment
within the meaning of § 1546(a). Pool-Chan argued that only a valid social security
card falls within the plain meaning of the term “authorized” in § 1546(a), and his
counterfeit card was not a valid card because a notation on the back declared: “This
card is invalid if not signed by the number holder unless health or age prevents
signature.” (The evidence at trial established that Pool-Chan is young and in good
health.) The district court denied the acquittal motion, concluding:




      1
      The HONORABLE LINDA R. READE, United States District Judge for the
Northern District of Iowa.

                                          -2-
      it is not a defense to 18 United States Code Section 1546(a) that the
      social security card was not signed. Even an unsigned social security
      card is the type of document prescribed by statute or regulation . . . as
      evidence of authorized . . . employment in the United States.

The court then found that the government had proved all elements of the § 1546(a)
offense beyond a reasonable doubt. On appeal, Pool-Chan concedes that he
knowingly possessed a counterfeit social security card but argues that possession of
an unsigned card, even if otherwise counterfeit, does not violate § 1546(a).

        The plain meaning of the term “evidence of authorized . . . employment” in
§ 1546(a) becomes clear from a review of the statute’s history. This language was
added when Congress significantly expanded the reach of the statute in the
Immigration Reform and Control Act of 1986 (“IRCA”), Pub. L. 99-603, § 103(a)(2)-
(3), 100 Stat. 3380. See United States v. Ryan-Webster, 353 F.3d 353, 362-63 (4th
Cir. 2003). IRCA enacted a new section of the Immigration and Nationality Act, 8
U.S.C. § 1324a, which prohibited the employment of illegal aliens and required “that
employers verify the identity and eligibility of all new hires by examining specified
documents before they begin work.” Hoffman Plastic Compounds, Inc. v. NLRB, 535
U.S. 137, 148 (2002). At the same time, IRCA amended 18 U.S.C. § 1546 to “make[]
it a crime for an unauthorized alien to subvert the employer verification system by
tendering fraudulent documents.” Id.

      The employer verification system, including the specified categories of
documents to be verified, is found in 8 U.S.C. § 1324a(b). Before hiring an
individual, an employer must verify “that the individual is not an unauthorized alien
by examining (i) a document described in subparagraph (B), or (ii) a document
described in subparagraph (C) and a document described in subparagraph (D).” 8
U.S.C. § 1324a(b)(1)(A). Subparagraph (C), entitled “Documents evidencing
employment authorization,” expressly includes a work applicant’s “social security
account number card (other than such a card which specifies on the face that the

                                         -3-
issuance of the card does not authorize employment in the United States).”
§ 1324a(b)(1)(C). This inclusion, though it appears in a provision enforcing the
immigration laws, is logical because the Commissioner of Social Security is required
by statute to “take affirmative measures to assure” that social security account
numbers are only issued to aliens whose status permits them “to engage in
employment in the United States.” 42 U.S.C. § 405(c)(2)(B)(i). See United States v.
Gomes, 969 F.2d 1290, 1294 (1st Cir. 1992) (“a social security card [informs] those
who examine it that the bearer is eligible to work in the United States”).

       In this statutory regime, “evidence of authorized . . . employment” for purposes
of § 1546(a) plainly means documents establishing that a person is not an
unauthorized alien within the meaning of 8 U.S.C. § 1324a, that is, documents such
as a work applicant’s social security account number card that are specified in the
employer verification system, § 1324a(b)(1). The critical fact for a verifying
employer is whether the Social Security Administration has issued a social security
account number card, which means that the Commissioner has verified that the alien
may lawfully work in the United States. Whether the alien signed the card after it was
issued may affect its validity for other purposes. But signing is irrelevant to a
verifying employer and therefore irrelevant to whether an illegal alien subverts the
employer verification system by tendering a counterfeit or otherwise fraudulent card.

       For these reasons, the district court correctly concluded that even an unsigned
social security card is a document “prescribed by statute or regulation . . . as evidence
of authorized . . . employment in the United States” within the meaning of 18 U.S.C.
§ 1546(a). The judgment of the district court is affirmed.
                         ______________________________




                                          -4-